Title: To John Adams from John Hurd, 17 March 1790
From: Hurd, John
To: Adams, John



Sir
Boston March 17th. 1790

Presuming on your great Candor & the knowledge you formerly had of me before the late Revolution, I venture to address you, & request the favor, that among the Number of Candidates for Official Business by Appointmt from Congress I may have Liberty to offer myself, & ask your Recommendation—Tis not without the utmost Reluctance that I make the least mention of myself in any way of Merit; nor woud I by any means do it, but from the Necessity that I shoud in some measure come forward—
Before the breaking out of the War while under the auspices of Governor Wentworth in New Hampshire & having lived with him as his private Secretary several years—I remov’d by his Recommendation into the back Country where in a new establishd County I enjoyed the benefit of several public Employments, the Emoluments of which were as good as two hundred pounds Sterlg per. annum—But as I took the side of my Country from principle early in the Contest—I freely resigned all Employment under the British Government, & was chosen to attend the first Convention at Exeter from whence I was deputed one of the Committee to go down to Portsmouth being well acquainted there, and demand of all the public Officers the public Money they had on hand; and did actually receive out of the Treasury upwards of sixteen hundred pounds in Gold & silver wch. I delivered into the hands of Treasurer Gilman at Exeter, and it was of eminent Service at that juncture to send abroad for Gunpowder—This was effected while one of the British Frigates lay in Pescataqua River & Govr. Wentworth at Fort William & Mary who having Intelligence of what the Committee were doing sent two of his most intimate Friends, Mr. Mc.Donogh & Doctr. Rogrs to the Treasury to be Evidences of the Fact & the Barge Men of the Frigate with an Officer were there also to watch our Motions—from this time I must of Course bid adieu to all Expectations from the British Government—I was often employd in the public Service, & among several others residing in the Coho’os Country then a Frontier was pointed at by the Enemy & in danger frequently of being carried off into Canada by scouting parties—The Circumstances of my Family oblig’d me to remove from that Country to Boston in the year 1779 where I have resided since in the Employment of an Assurance Broker
My two only Sons I sent into the Army—one of sixteen years old was at Saratoga at the Capture of General Burgoine, and afterwards out in a Privateer, the other was in the Service an Ensign in Colo: Henry Jackson’s Regiment the last three years of the War, wholly at my Expence, & died soon after the Close in a Consumption hasten on by the fatigues of the Service being of a slender Constitution.—In the year 1783 I married the Widow of Doctr. Isaac Foster who was Director General of the Hospital for the Northern Department. a Gentleman well known to General Washington from the time he was at Cambridge, & the greatest part of the War—He was suppos’d to have left a Sufficiency for the support of his Widow & Children by the Securities he had to receive from the public, but the Necessitys of the Family were such as obligd them to part with the most of ‘em at a time when they were at the lowest Ebb of Depreciation
I had the Misfortune to loose my Wife in the year 1786 who left on my hands three of the Doctrs. Children with three more young ones we had together—The Little Fortune they had being cheifly in the public Securities are almost exhausted, & my own property lying principally in the back Lands in New Hampshire, the Coho’os Country, where I have necessarily expended very considerable Sums, but to little purpose now as the Value of Lands are  In this Situation I must of Course make a Sacrifice of great part of my landed property for the support of my family, unless I can obtain some Releif by public Employment as I woud wish to do in an Official way,
I do not look for, nor expect great things, a decent support woud be quite satisfactory—my Character while in New Hampshire was well known to several Gentlemen now in Congress, in particular to Mr Langdon of the Senate & Judge Livermore—if it may be thout proper Inquiry shoud be made on that score—
I am sensible, Sir, you may be troubled with many Solicitations in this way, & it hurts my feelings to give you further trouble—if there shoud be any opening either in this State, New Hampshire, or either of the New States for my promotion that you can be mindful of me & think I have any Claim on Government so as to introduce me on the List of Candidates, I shall be extremely oblig’d & with the utmost gratitude acknowledge the favor, being most respectfully / Sir your obedient & very / humble Servt
John Hurd